



Exhibit 10(b)


Effective as of 4/17/97


1ST SOURCE CORPORATION
EMPLOYEE STOCK PURCHASE PLAN




1.PURPOSE. This Employee Stock Purchase Plan (the “Plan”) of 1st Source
Corporation (the “Corporation”) is designed to encourage employee purchases of
shares of the Corporation's Common Stock by offering to eligible employees the
right to purchase such shares. The Plan is intended to apply to the Corporation
and to such subsidiaries of the Corporation as the Plan Administrative Committee
may from time to time designate (including subsidiaries which become such
subsequent to the effective date of the Plan); provided, however, that the Plan
shall only apply to such subsidiaries of the Corporation as are defined in
Section 425(f) of the Internal Revenue Code of 1986, as amended.


The Corporation intends that the Plan shall qualify as an “Employee Stock
Purchase Plan” under Section 423 of the Internal Revenue Code of 1986, as
amended, and the Plan shall be construed in a manner consistent with the
requirements of said Section 423.


2.ADMINISTRATION. The Plan shall be administered by a committee appointed by the
Board of Directors of the Corporation (the “Committee”). The Committee shall
consist of not less than three (3) members of the Corporation’s Board of
Directors. The Board of Directors may from time to time remove members from, or
add members to, the Committee. Vacancies on the Committee, howsoever caused,
shall be filled by the Board of Directors. No member of the Committee shall be
eligible to participate in the Plan.


Subject to the express provisions of the Plan and such instructions and
limitations as the Board of Directors of the Corporation may establish from time
to time, the Committee shall be authorized to develop guidelines regarding the
Plan; to publish, amend, and rescind rules and regulations relating to the Plan;
to administer and interpret the Plan as may be required from time to time; and
to take all other actions and make all other determinations necessary for the
administration of the Plan. Decisions of the Committee shall be made by a
majority of its members and shall be final, conclusive and binding upon all
participants in the Plan. Any decision reduced to writing and signed by a
majority of the members of the Committee shall be fully effective as if it had
been made at a meeting of the Committee duly held. The Corporation will pay all
expenses incurred in the administration of the Plan.


Subject to the approval of the Board of Directors of the Corporation, the
Committee shall have the right to suspend, discontinue or cancel the Plan, on
either a temporary or permanent basis, as the Committee may from time to time
deem appropriate and for such reasons as the Committee in its sole judgment may
deem appropriate; provided, however, the Committee may not suspend, discontinue
or cancel the Plan during an offering period with respect to purchase rights
then outstanding. No provision of the Plan shall be deemed to grant to any
employee or his legal representatives or assigns any right to participate in the
Plan except as expressly set forth herein or as provided in such interpretations
or decisions as the Committee may from time to time issue in accordance with the
provisions of the Plan.


No member of the Board of Directors or the Committee shall be liable for any
action or determination with respect to the Plan or any option granted under it
which does not involve recklessness or willful misconduct.


3.STOCK SUBJECT TO PLAN AND ADJUSTMENT. Shares offered hereunder (hereinafter
referred to as “Common Stock”) may be authorized but unissued Common Stock of
the Corporation or previously issued Common Stock acquired by the Corporation
and held in its treasury. Not more than two hundred thousand (200,000) shares of
the Common Stock of the Corporation (as said amount may be adjusted in
accordance with Paragraph 9 hereof) shall be sold in the aggregate hereunder.
Shares not actually purchased under an offering may be offered again in a
subsequent offering.


4.OFFERINGS. Purchase rights shall be granted under the Plan in one or more
offerings, as the Committee may determine, but the maximum number of shares of
Common Stock which shall be subject to purchase rights hereunder during any
offering period shall be sixty-five thousand (65,000) shares (as said amount may
be adjusted in accordance with Paragraph 9 hereof).







--------------------------------------------------------------------------------





The terms of each offering shall specify the number of shares of Common Stock
which may be subject to purchase rights thereunder, and, subject to Paragraph 6,
each offering shall bear a uniform relationship to the basic rate of pay of the
eligible employees on the effective date of the offering. (“Basic rate of pay”
shall mean either the salary of an employee or such employee’s hourly, weekly,
or other periodic rate of pay on an annualized basis including vacation, holiday
and sick pay, but excluding overtime, shift differentials, commissions, bonuses,
deferred compensation, and fringe benefits.)


Purchase rights shall be granted solely to eligible employees, and shall expire
at the close of the offering period (as hereinafter defined).


No offering of Common Stock under the Plan may be made prior to June 1, 1997.
The effective date of an offering shall be the date determined by the Committee
and specified in the communication of the offering by the Corporation.


Purchase rights shall be granted to all eligible employees of the Corporation or
of a subsidiary of the Corporation whose employees are granted any of such
rights in an offering, and (subject to this Paragraph and Paragraph 6 hereof)
all employees granted rights shall have the same rights and privileges under the
offering; provided, however, that under rules prescribed by the Committee, no
employee will be granted a purchase right:


(a)
if immediately after the right is granted, the employee owns (as defined in
Sections 423 and 425(d) of the Internal Revenue Code of 1986, as amended) stock,
and/or holds outstanding purchase rights to purchase stock, possessing five
percent (5%) or more of the total combined voting power or value of all classes
of stock of the Corporation or of any subsidiary of the Corporation; or,



(b)
the grant of any purchase right permits the employee’s rights to purchase stock
under this Plan and under all other employee stock purchase plans, if any, of
the Corporation or its subsidiaries, to accrue at a rate which exceeds
Twenty-Five Thousand Dollars ($25,000.00) of fair market value of such stock
(determined at the time such purchase right is granted) for each calendar year
in which such purchase right is outstanding at any time; or



(c)
if at any time the grant of such purchase right is prohibited by applicable law
or will cause the Plan not to qualify under Section 423 of the Internal Revenue
Code of 1986, as amended.



5.ELIGIBLE EMPLOYEES. An eligible employee is an employee who, on the effective
date of an offering, has been an employee of the Corporation or one of the
Corporation’s subsidiaries (designated by the Committee on the effective date of
such offering as a participating subsidiary) for at least two years preceding
the effective date of such offering; whose customary employment is twenty (20)
hours or more per week; and whose customary employment is for five (5) months or
more in any calendar year.


6.PROVISIONS OF OFFERINGS. The provisions and related conditions of each
offering hereunder shall be determined by the Committee, subject to the
provisions of the Plan and the following requirements:


(a)
The Committee shall fix the purchase price of the shares to be offered so that
such price per share shall equal one hundred percent (100%) of the fair market
value of a share of the Corporation’s Common Stock on the effective date of the
offering. The purchase price so fixed shall be the purchase price per share to
be paid by a participant for all shares purchased by the participant during the
offering period. The “fair market value” of the Corporation’s Common Stock shall
be determined by the Committee under any reasonable valuation method permitted
under the applicable provisions of the Internal Revenue Code of 1986, as
amended, and the Treasury Regulations thereunder.



(b)
The “offering period” shall be that period of time fixed by the Committee, but
not to exceed twenty-seven (27) months following the effective date of the
offering.



(c)
The “entry period” shall be that period of time commencing not earlier than
ninety (90) days prior to the effective date of the offering during which
appropriate participation and payroll deduction forms shall be distributed to
eligible employees along with such other documents as may be required, and
during which such eligible employees shall have the right to elect to
participate in the Plan by completing, signing, and returning such forms to the
Committee not later than the close of business on the last business day prior to
the effective date of the offering. Participation and payroll deduction forms
not received by the Committee prior to the close of business day prior to the
effective date of the offering shall not be accepted for participation in the
offering made by the Corporation.






--------------------------------------------------------------------------------







(d)
The “payroll deduction period” shall be that period within which electing
participants shall make, through payroll deductions, the required payments for
the shares of the Corporation’s Common Stock which said participants have
elected to purchase. The payroll deduction period shall commence on or after the
effective date of an offering, shall terminate not later than the expiration of
the offering period, and shall be fixed for each offering by the Committee.



(e)
Each participant shall indicate on the Plan participation and/or payroll
deduction forms the amount which said participant desires to be withheld from
his compensation during the offering period and applied to the purchase of
shares of the Corporation’s Common Stock; provided, however, the total amount to
be withheld and applied during an offering period for any individual participant
may not exceed twenty-five percent (25%) of such participant's annual basic rate
of pay determined as of the effective date of the offering by the Committee.



(f)
A participant shall be granted the right to purchase a fixed number of whole
shares of Common Stock of the Corporation, which fixed number shall be
determined by the Committee as of the effective date of the offering by dividing
the total amount expected to be credited to such participant’s payroll deduction
account (as defined in subparagraph 6(g) hereof) (including payroll deductions
and accrued interest thereon), based upon his actual rate of participation as
indicated on his participation and payroll deduction forms, by the purchase
price per share as determined by the Committee under subparagraph 6(a) hereof.



(g)
The participant, in his participation and/or payroll deduction forms, shall
authorize the Corporation or the participating subsidiary, as the case may be,
to withhold from his compensation, throughout the offering period, the amount
which said participant indicated he desired to be withheld and applied to the
purchase of shares of the Common Stock of the Corporation (in accordance with
subparagraph 6(e) hereof). The participant, in his participation and/or payroll
deduction forms, shall direct the Corporation or the participating subsidiary,
as the case may be, to deposit such withheld amounts in a savings account
(herein referred to as a “payroll deduction account”) to be opened for the
employee with 1st Source Bank, South Bend, Indiana, or any successor bank to
that institution (hereinafter called the “Bank”) pursuant to directions set
forth in said participation and/or payroll deduction forms. The employee shall
further agree in the participation and/or payroll forms that he shall only
withdraw and be paid the funds so accumulated in said payroll deduction forms.
If required by local law or regulation, payroll deduction accounts may be opened
at foreign branches of the Bank, or at other banks approved by the Corporation;
such payroll deduction accounts shall be maintained and bear interest in
accordance with local practice.



7.TERMINATION AND EXERCISE OF PURCHASE RIGHTS. A participant may elect by
written notice furnished to the Committee at least thirty (30) days prior to the
expiration of an offering period:


(a)
To cancel his participation and receive all payroll deductions and accrued
interest in said participant’s payroll deduction account as soon as practicable
following such notice or as soon as practicable following expiration of the
offering period, as he may elect. Upon receipt of a notice of cancellation by
the Committee, the participant’s purchase rights shall immediately lapse, and no
further payroll deduction shall be made from his pay during the offering period.
Partial withdrawals of payroll deductions may not be made.



(b)
To discontinue further payroll deductions and have the balance in his payroll
deduction account applied as of the expiration of the offering period to the
purchase of the maximum number of whole shares of Common Stock as may then be
purchased, subject to the applicable limitations under subparagraph 6(f) hereof,
in which event his purchase rights shall be permitted to lapse to the extent
consistent with his election.



(c)
To elect to purchase on the last business day of the month following the date of
his written notice under this Paragraph 7, all or fewer than all of the shares
of which said participant is entitled to purchase under the offering as provided
in subparagraph 6(f) hereof. Payment for said shares of Common Stock so
purchased shall be made by the application of the balance of said participant’s
payroll deduction, account plus the payment of cash or certified check, if
necessary. Said payment shall be delivered to the Committee or a representative
thereof on the last business day of the month following said participant’s
written notice. As soon as practicable following the participant’s purchase of
shares in accordance with this subparagraph 7(c), the balance in said
participant’s payroll deduction account, if any, shall be paid to said
participant.








--------------------------------------------------------------------------------





Unless a participant gives timely, written notice as provided under this
Paragraph 7 or unless the employment of said participant is terminated prior to
the expiration of an offering period, said participant’s purchase rights shall
be exercised as of the expiration of the offering period for the purchase of
that number of whole shares of Common Stock which can be purchased with the
balance in his payroll deduction account.


As soon as practicable after a participant's purchase of shares under this
Paragraph 7, the Committee shall cause certificates for the number of shares of
the Corporation’s Common Stock purchased hereunder to be issued to said
participant, or the estate, personal representative or beneficiaries of a
deceased participant, as fully paid and non-assessable shares, and shall refund
any unused balance remaining in such participant’s payroll deduction account.


8.TERMINATION OF EMPLOYMENT.


(a)
In the event that the employment by the Corporation or a participating
subsidiary of an employee who was a participant under the Plan shall terminate
other than by reason of said participant’s death prior to the expiration of an
offering period and prior to said participant making an election under Paragraph
7 hereof, said participant shall have the right within thirty (30) days from the
date of said termination (unless the expiration of the offering period shall
first occur, in which event such right may be exercised only on or prior to the
expiration of said offering period) to elect to purchase, by written notice to
the Committee, all or fewer than all of the shares said participant is entitled
to purchase under the offering as provided in subparagraph 6(f) hereof. Payment
for said shares of Common Stock shall be made by the application of the balance
of said participant’s payroll deduction account plus the payment of cash or
certified check, if necessary. Said payment shall be delivered to the Committee
or a representative thereof on the date of said participant’s written notice of
election under this subparagraph 8(a). As soon as practicable following the
payment for shares under this subparagraph 8(a), the balance in said
participant's payroll deduction account, if any, shall be paid to said
participant.



(b)
In the event that the employment by the Corporation or a participating
subsidiary of an employee who is a participant under the Plan shall terminate
prior to the expiration of an offering period by reason of such employee’s
death, his estate, personal representative, or beneficiary shall have the right,
at any time within ninety (90) days from the date of his death (unless the
expiration of the offering period shall first occur, in which event such right
may be exercised only on or prior to the expiration of the offering period), to
elect by written notice delivered to the Committee to purchase all or fewer than
all of the shares of the Common Stock which said deceased participant was
entitled to purchase under the offering as provided in subparagraph 6(f) hereof.
Payment for said shares of Common Stock shall be made by the application of the
balance of said participant's payroll deduction account plus the payment of cash
or certified check, if necessary. Said payment shall be delivered to the
Committee or a representative thereof on the date of the written notice given
under this subparagraph 8(b). As soon as practicable following the payment for
shares under this subparagraph 8(b), the balance in said deceased participant’s
payroll deduction account, if any, shall be paid to said estate, personal
representative or beneficiary.



(c)
In the event that the employment by the Corporation or a participating
subsidiary of an employee who was a participant under the Plan shall terminate
for any reason, including death, and, said participant or the estate, personal
representative or beneficiary of said participant shall not make an election by
written notice in accordance with the provisions of subparagraphs 8(a) or 8(b)
hereof, then, such participant's purchase rights shall, with respect to such
offering period, automatically lapse, and the Committee shall cause the balance
of such participant’s payroll deduction account to be paid to him or to his
estate, personal representative or beneficiary as soon as practicable.



(d)
As soon as practicable after a participant or a participant’s estate, personal
representative or beneficiary’s purchase of shares under this Paragraph, the
Committee shall cause certificates for the number of shares of the Corporation’s
Common Stock purchased hereunder to be issued to said participant or said
participant’s estate, personal representative or beneficiaries fully paid and
non-assessable shares.



9.ADJUSTMENTS IN CAPITAL STRUCTURE. In the event that the outstanding shares of
the Common Stock of the Corporation shall be increased or decreased or changed
into or exchanged for a different number or kind of shares of stock or other
securities, whether through reorganization, recapitalization, stock split-up,
combination of shares, stock dividend, merger, consolidation or any other change
in corporate structure affecting the Common Stock of the Corporation,
appropriate adjustments shall be made by the Committee in the number and kind of
shares or other securities available for purchase hereunder and subject to any
purchase rights then outstanding, and/or the purchase price thereof. Any
determination by the Committee of any adjustment to be made in any contingency
under this Paragraph, along with such other action as the Committee shall deem
appropriate under the circumstances, shall be final.





--------------------------------------------------------------------------------







10.MERGER OR LIQUIDATION. In the event of a dissolution or liquidation of the
Corporation, or a merger or consolidation in which the Corporation is not the
surviving corporation, the Plan shall terminate upon the date of approval of
such dissolution, liquidation, merger or consolidation by the Corporation’s
shareholders. Unless a participant elects to exercise his/her purchase rights as
provided in Paragraph 7 at any time prior to the date of approval by the
shareholders of any dissolution, liquidation, merger or consolidation, upon such
termination, all purchase rights under the Plan shall automatically lapse, and
all payroll deduction accounts shall be refunded with interest to the
participants as soon as practicable.


11.NON-TRANSFERABILITY OF RIGHTS. Purchase rights granted an employee under the
Plan are exercisable, during such employee's lifetime, only by him; they may not
be sold, transferred (other than by will or laws of descent or distribution),
pledged or otherwise disposed of or encumbered.


12.RIGHTS AS A SHAREHOLDER. An employee or his estate, personal representative
or beneficiary will have none of the rights and privileges of a shareholder of
the Corporation with respect to shares of Common Stock subject to purchase
rights under the Plan until certificates representing such shares of Common
Stock have been transferred or issued.


13.STATUS OF PLAN FUNDS. All amounts received by the Corporation under the Plan
may be used by the Corporation for any corporate purpose.


14.GOVERNMENTAL REGULATIONS. The Corporation’s obligation to sell and deliver
Common Stock under the Plan is subject to applicable laws and to the approval of
any governmental authority required in connection with the authorization,
issuance, sale or delivery of such Common Stock. In the event any governmental
agency having any jurisdiction over the Plan, the qualification thereof or the
shares of Common Stock to be issued thereunder fails or refuses to qualify the
Plan or objects thereto, the Corporation may cause this Plan to be amended to
conform with said governmental agencies requirements or may terminate the same,
in which event all payroll deduction account balances shall be paid to employee
participants.


15.INDEMNIFICATION OF COMMITTEE. The members of the Committee shall be
indemnified by the Corporation against all reasonable expenses incurred in
connection with the defense of any action, suit or proceeding, or in connection
with any appeal thereof, to which they or any of them may be a party by reason
of any action taken or failure to act under or in connection with the Plan or
any offering or purchase right, and against all amounts paid by them in
settlement thereof (provided such settlement is approved by counsel selected by
the Corporation) or paid by them in satisfaction of a judgment in any such
action, suit or proceeding. A member of the Committee shall not be entitled to
indemnification with respect to any matter or claim arising out of recklessness
or willful misconduct by such member in the performance of his duties. As a
condition of any indemnification, a Committee member shall in writing offer the
Corporation the opportunity, at its own expense, to handle and defend any suit
or claim against him.


16.EFFECTIVE DATE, TERMINATION AND AMENDMENT. The Plan is subject to the
approval of the Corporation’s shareholders within twelve (12) months following
adoption of the Plan by the Board of Directors of the Corporation; and, if such
approval is not received by such date, this Plan shall terminate, and no
employee shall have any rights hereunder except to receive in cash the balance
of his payroll deduction account including interest. The Plan may be amended
from time to time or terminated by the Committee and/or the Board of Directors,
provided that no such amendment or termination may adversely affect the rights
of any participant under any outstanding purchase offering under this Plan, nor
cause any purchase rights to fail to qualify under Section 423 of the Internal
Revenue Code of 1986, as amended, and provided further that no such amendment
may, without approval of the shareholders of the Corporation, (a) increase the
maximum number of shares to be offered under the Plan (except as provided in
Paragraph 9 hereof), (b) reduce the purchase price specified in subparagraph
6(f) (except as provided in Paragraph 9 hereof), (c) extend the term of offering
periods under the Plan, or (d) change the person or categories of persons
eligible to participate in the Plan specified in Paragraph 5 hereof.


17.WITHHOLDING. Any amounts to be paid or shares to be delivered by the
Corporation under the Plan shall be reduced by any sums required to be withheld
by the Corporation.


18.TAX EFFECT. There are no federal tax consequences resulting from the purchase
of stock under this Plan. Under current law, upon the sale of any shares
purchased under the Plan within one year of purchase, or prior to the
termination of a current offering, the difference between the market value of
the stock on the day it was purchased and the amount the employee paid for the
stock is treated as compensation. The difference between the sales price of the
stock and the market value on the day of purchase must be reported on the
employee’s tax return as a capital gain. Separate information and detailed
examples will be provided by the Corporation to Plan participants shortly after
the employee election to participate is made. ANY PARTICIPANT MUST INFORM THE
CORPORATION IF SHARES ARE SOLD AS PROVIDED ABOVE.







--------------------------------------------------------------------------------





19.NOTICE. Unless otherwise specifically provided herein, any notice to be given
to the Committee under the Plan shall be given in writing and shall be deemed
delivered for all purposes of the Plan if personally delivered to a member of
the Committee or mailed to such Committee addressed to the Corporation by
postpaid, certified United States mail.


20.MISCELLANEOUS. The term “his” or “him” as used in the Plan shall be deemed to
refer to all eligible employees of the Corporation and participants herein
irrespective of gender or age.


The Plan shall be governed by the laws of the State of Indiana.





